Exhibit 10.1

 
COMMON STOCK PURCHASE AGREEMENT
 
DATED AS OF January 25, 2012
 
BY AND BETWEEN
 
MAX SOUND CORPORATION
 
AND
 
GEM GLOBAL YIELD FUND LIMITED
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
Page
ARTICLE I DEFINITIONS
 1
Section 1.1
Definitions.
 1    
ARTICLE II PURCHASE AND SALE OF COMMON STOCK
 4
Section 2.1
Purchase and Sale of Stock
 4
Section 2.2
The Shares
 4
Section 2.3
Registration Statement
 4
Section 2.4
Purchase Price and Effective Date
 4
Section 2.5
Current Report.
 4    
ARTICLE III REPRESENTATIONS AND WARRANTIES
 5
Section 3.1
Representations and Warranties of the Company
 5
Section 3.2
Representatives and Warranties of the Purchaser
 11    
ARTICLE IV COVENANTS
 12
Section 4.1
Securities Compliance
 12
Section 4.2
Registration and Listing
 13
Section 4.3
Warrants
 13
Section 4.4
Registration Rights Agreement
 14 
Section 4.5
Compliance with Laws
 14
Section 4.6
Keeping of Records and Books of Account
 14
Section 4.7
Limitations on Holdings and Issuances
 14
Section 4.8
Registration Statement
 15
Section 4.9
Other Agreements and Other Financings
 15
Section 4.10
Stop Orders
 15
Section 4.11
Selling Restrictions; Volume Limitations
 15
Section 4.12
Structuring Fee.
 16
Section 4.13
Non-Public Information
 16  
ARTICLE V OPINION OF COUNSEL AND CERTIFICATE; CONDITIONS TO THE SALE AND
PURCHASE OF THE SHARES
 16
Section 5.1
Opinion of Counsel and Certificate
 16
Section 5.2
Conditions Precedent to the Obligation of the Company to Sell the Shares
 16 Section 5.3 Conditions Precedent to the Obligation of the Purchaser To
Accept a Draw Down and Purchase the Shares  17    
ARTICLE VI DRAW DOWN TERMS
 19
Section 6.1
Draw Down Terms
 19
Section 6.2
Aggregate Limit
 20    
ARTICLE VII TERMINATION
 21
Section 7.1
Term, Termination by Mutual Consent
 21
Section 7.2
Other Termination
 21
Section 7.3
Effect of Termination
 21

 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE VIII INDEMNIFICATION
 22
Section 8.1
General Indemnity
 22
Section 8.2
Indemnification Procedures.
 23    
ARTICLE IX MISCELLANEOUS
 23
Section 9.1
Fees and Expenses
 23
Section 9.2
Specific Enforcement, Consent to Jurisdiction
 24
Section 9.3
Entire Agreement; Amendment
 24
Section 9.4
Notices
 24
Section 9.5
Waivers
 25
Section 9.6
Headings
 25
Section 9.7
Successors and Assigns
 25
Section 9.8
Governing Law
 25
Section 9.9
Survival
 26
Section 9.10
Counterparts
 26
Section 9.11
Publicity
 26
Section 9.12
Severability
 26
Section 9.13
Further Assurances.
 26

 
 
 

--------------------------------------------------------------------------------

 


COMMON STOCK PURCHASE AGREEMENT
 
This COMMON STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of January 25,
2012, is made by and between Max Sound Corporation, a Delaware corporation (the
“Company”) and GEM Global Yield Fund Limited, a company incorporated under the
laws of the Cayman Islands (the “Purchaser”).
 
RECITALS
 
WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Purchaser and the
Purchaser shall purchase up to a maximum of Fifty Million Dollars ($50,000,000)
of the Company’s common stock, $0.0001 par value per share (the “Common Stock”).
 
NOW, THEREFORE, the parties hereto agree as follows:
 
 
AGREEMENT
 
ARTICLE I
DEFINITIONS
 
Section 1.1 Definitions.
 
(a) “Acceptable Financing” shall have the meaning assigned to such term in
Section 4.10 hereof.
 
(b) “Aggregate Limit” shall have the meaning assigned to such term in Section
2.1 hereof.
 
(c) “Articles” shall have the meaning assigned to such term in Section 3.1(c)
hereof.
 
(d) “Bylaws” shall have the meaning assigned to such term in Section 3.1(c)
hereof.
 
(e) “Commission” shall mean the Securities and Exchange Commission or any
successor entity.
 
(f) “Commission Documents” shall mean, as of a particular date, all reports,
schedules, forms, statements and other documents filed by the Company with the
Commission pursuant to the reporting requirements of the Exchange Act, including
material filed pursuant to Section 13(a) or 15(d) of the Exchange Act, and shall
include all information contained in such filings and all filings incorporated
by reference therein.
 
(g) “Common Stock” shall have the meaning assigned to such term in the Recitals.
 
(h) “Daily Closing Price” shall mean the closing price of the Common Stock, as
recorded by the Principal Market, on a particular day.
 
 
1

--------------------------------------------------------------------------------

 
 
(i) “Draw Down” means the transactions contemplated under Section 6.1 of this
Agreement.
 
(j) “Draw Down Amount” means the actual amount of proceeds to be paid by the
Purchaser and received by the Company on the Settlement Date in connection with
a Draw Down.
 
(k) “Draw Down Amount Requested” shall mean the amount of a Draw Down requested
by the Company in its Draw Down Notice as provided in Section 6.1(h) hereof.
 
(l) “Draw Down Exercise Date” shall have the meaning assigned to such term in
Section 6.1(h) hereof.
 
(m) “Draw Down Limit” shall have the meaning assigned to such term in Section
6.1(a) hereof.
 
(n) “Draw Down Notice” shall mean a notice sent by the Company to exercise a
Draw Down as provided in Section 6.1(h) hereof.
 
(o) “Draw Down Pricing Period” shall mean a period of ten (10) consecutive
Trading Days commencing with the first Trading Day designated in the Draw Down
Notice, or such other period mutually agreed upon by the Purchaser and the
Company.
 
(p) “Effective Date” shall mean the date of the execution and delivery this
Agreement.
 
(q) “Environmental Laws” shall have the meaning assigned to such term in Section
3.1(r) hereof.
 
(r) “Event Period” shall have the meaning assigned to such term in Section 7.2
hereof.
 
(s) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the Commission thereunder.
 
(t) “GAAP” shall mean generally accepted accounting principles in the United
States of America as applied by the Company.
 
(u) “Indebtedness” shall have the meaning assigned to such term in Section
3.1(k) hereof.
 
(v) “Investment Period” shall have the meaning assigned to such term in Section
7.1 hereof.
 
(w) “Market Capitalization” shall be calculated on the Trading Day preceding
each Draw Down Pricing Period and shall be the product of (x) the number of
shares of Common Stock outstanding and (y) the closing bid price of the Common
Stock, both as determined by Bloomberg Financial LP using the DES and HP
functions.
 
 
2

--------------------------------------------------------------------------------

 
 
(x) “Material Adverse Effect” shall mean any effect on the business, operations,
properties or financial condition of the Company that is material and adverse to
the Company and its subsidiaries and affiliates, taken as a whole, and/or any
condition, circumstance, or situation that would prohibit or otherwise
materially interfere with the ability of the Company to enter into and perform
any of its obligations under this Agreement in any material respect.
 
(y) “Material Agreements” shall have the meaning assigned to such term in
Section 3.1(s) hereof.
 
(z) “Material Change in Ownership” shall mean that (i) the owners of 5% or more
of the outstanding Common Stock and (ii) the Company’s officers and directors,
shall beneficially own in the aggregate less than 25% of the outstanding Common
Stock.
 
(aa)  “Other Financing” shall have the meaning assigned to such term in Section
4.10(b) hereof.
 
(bb) “Plan” shall have the meaning assigned to such term in Section 3.1(y)
hereof.
 
(cc) “Principal Market” shall mean the OTC Bulletin Board or any U.S. national
securities exchange on which the Common Stock is traded.
 
(dd) “Purchase Price” shall have the meaning assigned to such term in Section
6.1(a) hereof.
 
(ee) “Registration Statement” shall mean the registration statement on Form S-1
under the Securities Act, to be filed by the Company with the Commission with
respect to the registration of the Shares pursuant to the Registration Rights
Agreement attached hereto as Exhibit A hereto (the “Registration Rights
Agreement”).
 
(ff) “Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations of the Commission thereunder.
 
(gg) “Settlement Date” shall have the meaning assigned to such term in Section
6.1(d) hereof.
 
(hh) “Shares” shall mean, collectively, the registered shares of Common Stock of
the Company issuable to the Purchaser upon exercise of any Draw Down and those
shares of Common Stock issuable to the Purchaser upon exercise of the Warrants.
 
(ii) “Significant Subsidiary” shall have the meaning assigned to such term in
Section 3.1(g) hereof.
 
(jj) “Subsidiary” shall mean any corporation or other entity of which at least a
majority of the securities or other ownership interest having ordinary voting
power (absolutely or contingently) for the election of directors or other
persons performing similar functions are at the time owned directly or
indirectly by the Company and/or any of its other subsidiaries.
 
 
3

--------------------------------------------------------------------------------

 
 
(kk) Threshold Price” is the lowest price at which the Company may sell Shares
during a Draw Down Pricing Period, as set forth in the Draw Down Notice.
 
(ll) “Trading Day” shall mean a trading day on the Principal Market.
 
(mm)  “Warrants” shall have the meaning assigned to such term in Section 4.3
hereof.
 
 
ARTICLE II
PURCHASE AND SALE OF COMMON STOCK
 
Section 2.1 Purchase and Sale of Stock.  Subject to the terms and conditions of
this Agreement, the Company shall issue and sell to the Purchaser and the
Purchaser shall purchase from the Company during the Investment Period (as
defined in Section 7.1) up to a maximum of $50,000,000 of Common Stock (the
“Aggregate Limit”) on a firm commitment basis. The aggregate dollar amount of
all Draw Down Amounts pursuant to the terms and conditions of this Agreement
shall not exceed the Aggregate Limit.
 
Section 2.2 The Shares.  The Company has or will have authorized and has or will
have reserved, and covenants to continue to so reserve once reserved, free of
preemptive rights and other similar contractual rights of stockholders, a
sufficient number of its authorized but unissued shares of its Common Stock to
cover the Shares to be issued in connection with all Draw Downs requested under
this Agreement and to be issued in connection with the exercise of the Warrants,
in any case prior to the issuance to the Purchaser of such Shares under this
Agreement.
 
Section 2.3 Registration Statement.  The Company shall prepare and file an S-3
Registration Statement with the Commission in accordance with the provisions of
the Securities Act and the Registration Rights Agreement but only after meeting
the S-3 eligibility requirements.
 
Section 2.4 Purchase Price and Effective Date.  In consideration of and in
express reliance upon the representations, warranties, covenants, terms and
conditions of this Agreement, the Company agrees to issue and sell to the
Purchaser, and the Purchaser agrees to purchase, that number of the Shares to be
issued in connection with each Draw Down in accordance with the terms and
conditions of this Agreement.
 
Section 2.5 Current Report.
 
 As soon as practicable, but in any event not later than 5:30 p.m. (New York
time) on the fourth Trading Day immediately following the Effective Date, the
Company shall file with the Commission a report on Form 8-K relating to the
transactions contemplated by, and describing the material terms and conditions
of, this Agreement (the “Current Report”). The Current Report shall include a
copy of this Agreement as an exhibit. The Company heretofore has provided the
Purchaser a reasonable opportunity to comment on a draft of such Current Report
and has given due consideration to such comments.
 
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
 
Section 3.1 Representations and Warranties of the Company.  The Company hereby
makes the following representations and warranties to the Purchaser as of the
date hereof and as of the Effective Date:
 
(a) Organization, Good Standing and Power.  The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of Delaware
and has the requisite corporate power to own, lease and operate its properties
and assets and to conduct its business as it is now being conducted.  As of the
Effective Date, the Company does not have any Subsidiaries except as set forth
in the Commission Documents or on Schedule 3.1(a) attached hereto.  The Company
and each such Subsidiary is duly qualified as a foreign corporation to do
business and is in good standing in every jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary except for any jurisdiction in which the failure to be so qualified
will not have a Material Adverse Effect.
 
(b) Authorization, Enforcement.  The Company has the requisite corporate power
and authority to enter into and perform this Agreement and to issue and sell the
Shares in accordance with the terms hereof.  Except for approvals of the
Company’s Board of Directors  or a committee thereof as may be required in
connection with any issuance and sale of Shares to the Purchaser hereunder, the
execution, delivery and performance of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby have been duly and
validly authorized by all necessary corporate action, and, except as
contemplated by Section 2.2, no further consent or authorization of the Company
or its Board of Directors or stockholders is required.  This Agreement has been
duly executed and delivered by the Company.  This Agreement constitutes, or
shall constitute when executed and delivered, a valid and binding obligation of
the Company enforceable against the Company in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, conservatorship, receivership or
similar laws relating to, or affecting generally the enforcement of, creditor’s
rights and remedies or by other equitable principles of general application.
 
(c) Capitalization.  The authorized capital stock of the Company and the shares
thereof issued and outstanding as of the Effective Date are set forth in the
Commission Documents or on Schedule 3.1(c) attached hereto.  All of the
outstanding shares of Common Stock have been duly and validly authorized, and
are fully paid and nonassessable.  Except as set forth in the Commission
Documents or as set forth on Schedule 3.1(c) attached hereto, as of the
Effective Date, no shares of Common Stock are entitled to preemptive rights or
registration rights and there are no outstanding options, warrants, scrip,
rights to subscribe to, call or commitments of any character whatsoever relating
to, or securities or rights convertible into, any shares of capital stock of the
Company.  Furthermore, except as set forth in the Commission Documents or on
Schedule 3.1(c) attached hereto, as of the Effective Date, there are no
contracts, commitments, understandings, or arrangements by which the Company is
or may become bound to issue additional shares of the capital stock of the
Company or options, securities or rights convertible into shares of capital
stock of the Company.  Except for customary transfer restrictions contained in
agreements entered into by the Company in order to sell restricted securities or
as set forth on Schedule 3.1(c) attached hereto, as of the Effective Date, the
Company is not a party to, and it has no knowledge of, any agreement restricting
the voting or transfer of any shares of the capital stock of the
Company.  Except as set forth on Schedule 3.1(c) attached hereto, the offer and
sale of all capital stock, convertible securities, rights, warrants, or options
of the Company issued prior to the Effective Date complied with all applicable
federal and state securities laws, and no stockholder has a right of rescission
or damages with respect thereto which would have a Material Adverse Effect.  The
Company has furnished or made available to the Purchaser true and correct copies
of the Company’s Certificate of Incorporation as in effect on the Effective Date
(the “Articles”), and the Company’s Bylaws as in effect on the Effective Date
(the “Bylaws”).
 
 
5

--------------------------------------------------------------------------------

 
 
(d) Issuance of Shares.  The Shares to be issued under this Agreement have been
or will be (prior to issuance to the Purchaser hereunder) duly authorized by all
necessary corporate action and, when paid for or issued in accordance with the
terms hereof, the Shares shall be validly issued and outstanding, fully paid and
nonassessable, and the Purchaser shall be entitled to all rights accorded to a
holder of Common Stock.
 
(e) No Conflicts.  The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
herein do not (i) violate any provision of the Company’s Articles or Bylaws,
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any material
agreement, mortgage, deed of trust, indenture, note, bond, license, lease
agreement, instrument or obligation to which the Company is a party, (iii)
create or impose a lien, charge or encumbrance on any property of the Company
under any agreement or any commitment to which the Company is a party or by
which the Company is bound or by which any of its respective properties or
assets are bound, or (iv) result in a violation of any federal, state, local or
foreign statute, rule, regulation, order, judgment or decree (including federal
and state securities laws and regulations) applicable to the Company or any of
its subsidiaries or by which any property or asset of the Company or any of its
subsidiaries are bound or affected, except, in all cases, for such conflicts,
defaults, terminations, amendments, acceleration, cancellations and violations
as would not, individually or in the aggregate, have a Material Adverse
Effect.  The Company is not required under federal, state or local law, rule or
regulation to obtain any consent, authorization or order of, or make any filing
or registration with, any court or governmental agency in order for it to
execute, deliver or perform any of its obligations under this Agreement, or
issue and sell the Shares to the Purchaser in accordance with the terms hereof
(other than any filings which may be required to be made by the Company with the
Commission or the Principal Market subsequent to the Effective Date, including
the Registration Statement and any registration statement, prospectus or
prospectus supplement which may be filed pursuant hereto); provided, however,
that, for purposes of the representation made in this sentence, the Company is
assuming and relying upon the accuracy of the representations, warranties and
agreements of the Purchaser herein.
 
 
6

--------------------------------------------------------------------------------

 
 
(f) Commission Documents, Financial Statements.  The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act and, except as disclosed
in the Commission Documents or on Schedule 3.1(f) attached hereto, as of the
Effective Date the Company has timely filed all Commission Documents.  The
Company has delivered or made available to the Purchaser true and complete
copies of the Commission Documents filed with the Commission since December 31,
2010 and prior to the Effective Date.  The Company has not provided to the
Purchaser any information which, according to applicable law, rule or
regulation, should have been disclosed publicly by the Company but which has not
been so disclosed, other than with respect to the transactions contemplated by
this Agreement.  As of their respective filing dates, the Commission Documents
complied in all material respects with the requirements of the Exchange Act and
other federal, state and local laws, rules and regulations applicable to it,
and, as of its date, the Commission Documents did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.  The financial
statements of the Company included in the Commission Documents comply as to form
in all material respects with applicable accounting requirements and the
published rules and regulations of the Commission or other applicable rules and
regulations with respect thereto.  Such financial statements have been prepared
in accordance with GAAP applied on a consistent basis during the periods
involved (except (i) as may be otherwise indicated in such financial statements
or the notes thereto or (ii) in the case of unaudited interim statements, to the
extent they may not include footnotes or may be condensed or summary
statements), and fairly present in all material respects the financial position
of the Company and its subsidiaries as of the dates thereof and the results of
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).
 
(g) Subsidiaries.  The Commission Documents or Schedule 3.1(g) attached hereto
set forth each Subsidiary of the Company as of the Effective Date, showing the
jurisdiction of its incorporation or organization and showing the percentage of
the Company’s ownership of the outstanding stock or other interests of such
Significant Subsidiary.  Except as set forth in the Commission Documents or
Schedule 3.1(g) attached hereto, none of such subsidiaries is a Significant
Subsidiary.  “Significant Subsidiary” shall mean a “significant subsidiary” as
defined in Regulation S-X.
 
(h) No Material Adverse Effect or Material Change in Ownership.  Since the
filing of the September 30, 2011 Form 10-Q, no Material Adverse Effect or any
Material Change in Ownership has occurred or exists with respect to the Company.
 
(i) No Undisclosed Liabilities.  Except as disclosed on Schedule 3.1(i) attached
hereto, neither the Company nor any of its subsidiaries has any liabilities,
obligations, claims or losses (whether liquidated or unliquidated, secured or
unsecured, absolute, accrued, contingent or otherwise) that would be required to
be disclosed on a balance sheet of the Company or any Subsidiary (including the
notes thereto) in conformity with GAAP and are not disclosed in the Commission
Documents.
 
(j) No Undisclosed Events or Circumstances.  No event or circumstance has
occurred or exists with respect to the Company or its subsidiaries or their
respective businesses, properties, prospects, operations or financial condition,
which, under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed.
 
 
7

--------------------------------------------------------------------------------

 
 
(k) Indebtedness.  The Commission Documents as of the date hereof and the
Effective Date set forth all outstanding secured and unsecured Indebtedness of
the Company or any Subsidiary, or for which the Company or any Subsidiary has
commitments through such date.  For the purposes of this Agreement,
“Indebtedness” shall mean (a) any liabilities for borrowed money or amounts owed
in excess of $1,000,000 (other than trade accounts payable incurred in the
ordinary course of business), (b) all guaranties, endorsements and other
contingent obligations in respect of Indebtedness of others in excess of
$1,000,000, whether or not the same are or should be reflected in the Company’s
balance sheet (or the notes thereto), except guaranties by endorsement of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business; and (c) the present value of any lease payments in
excess of $1,000,000 due under leases required to be capitalized in accordance
with GAAP.  Neither the Company nor any Subsidiary is in default with respect to
any Indebtedness, except as set forth on Schedule 3.1(k) attached hereto.
 
(l) Title To Assets.  Each of the Company and its Subsidiaries has good and
marketable title to all of their respective real and personal property reflected
in the Commission Documents, free of any mortgages, pledges, charges, liens,
security interests or other encumbrances, except for those indicated in the
Commission Documents or on Schedule 3.1(l) attached hereto or those that do not
or would not have a Material Adverse Effect.  All said real property leases of
the Company are valid and subsisting and in full force and effect in all
material respects.
 
(m) Actions Pending.  There is no action, suit, claim, investigation or
proceeding pending or, to the knowledge of the Company, threatened against the
Company or any Subsidiary which questions the validity of this Agreement or the
transactions contemplated hereby or any action taken or to be taken pursuant
hereto or thereto.  Except as set forth on Schedule 3.1(m) attached hereto,
there is no action, suit, claim, investigation or proceeding pending or, to the
knowledge of the Company, threatened, against or involving the Company, any
Subsidiary or any of their respective properties or assets and which, if
determined adversely to the Company or its Subsidiary, would have a Material
Adverse Effect.
 
(n) Compliance With Law.  The business of the Company and the subsidiaries has
been and is presently being conducted in all material respects in accordance
with all applicable federal, state and local governmental laws, rules,
regulations and ordinances, except as set forth on Schedule 3.1(n) attached
hereto, and except as, individually or in the aggregate, do not or would not
have a Material Adverse Effect.  The Company and each of its subsidiaries have
all franchises, permits, licenses, consents and other governmental or regulatory
authorizations and approvals necessary for the conduct of its business as now
being conducted by it, except where the failure to possess such franchises,
permits, licenses, consents and other governmental or regulatory authorizations
and approvals, individually or in the aggregate, do not or would not have a
Material Adverse Effect.
 
(o) Certain Fees.  No brokers, finders or financial advisory fees or commissions
will be payable by the Company or any Subsidiary with respect to the
transactions contemplated by this Agreement.
 
(p) Disclosure.  To the best of the Company’s knowledge, neither this Agreement
or the Schedules hereto nor the Commission Documents or any other documents,
certificates or instruments furnished to the Purchaser by or on behalf of the
Company or any Subsidiary in connection with the transactions contemplated by
this Agreement contain any untrue statement of a material fact or omits to state
a material fact necessary in order to make the statements made herein or
therein, in the light of the circumstances under which they were made herein or
therein, not misleading.
 
 
8

--------------------------------------------------------------------------------

 
 
(q) Operation Of Business.  The Company or one or more of its subsidiaries owns
or controls all patents, trademarks, service marks, trade names, copyrights,
licenses and authorizations of the Company or its subsidiaries as set forth in
the Commission Documents or on Schedule 3.1(q) attached hereto, and all rights
with respect to the foregoing, which are necessary for the conduct of its
business as now conducted without, to the Company’s knowledge, any conflict with
the rights of others, except to the extent that any such conflict would not have
a Material Adverse Effect.
 
(r) Environmental Compliance.  Except as disclosed in the Commission Documents
or on Schedule 3.1(r) attached hereto, the Company and each of its subsidiaries
have obtained all material approvals, authorization, certificates, consents,
licenses, orders and permits or other similar authorizations of all governmental
authorities, or from any other person, that are required under any Environmental
Laws, except for any approvals, authorization, certificates, consents, licenses,
orders and permits or other similar authorizations the failure of which to
obtain does not or would not have a Material Adverse Effect.  “Environmental
Laws” shall mean all applicable laws relating to the protection of the
environment including, without limitation, all requirements pertaining to
reporting, licensing, permitting, controlling, investigating or remediating
emissions, discharges, releases or threatened releases of hazardous substances,
chemical substances, pollutants, contaminants or toxic substances, materials or
wastes, whether solid, liquid or gaseous in nature, into the air, surface water,
groundwater or land, or relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of hazardous
substances, chemical substances, pollutants, contaminants or toxic substances,
material or wastes, whether solid, liquid or gaseous in nature.  Except for such
instances as would not individually or in the aggregate have a Material Adverse
Effect, to the best of the Company’s knowledge, there are no past or present
events, conditions, circumstances, incidents, actions or omissions relating to
or in any way affecting the Company or its subsidiaries that violate or could
reasonably be expected to violate any Environmental Law after the Effective Date
or that could reasonably be expected to give rise to any environmental
liability, or otherwise form the basis of any claim, action, demand, suit,
proceeding, hearing, study or investigation (i) under any Environmental Law, or
(ii) based on or related to the manufacture, processing, distribution, use,
treatment, storage (including without limitation underground storage tanks),
disposal, transport or handling, or the emission, discharge, release or
threatened release of any hazardous substance.
 
(s) Material Agreements.  Except as set forth in the Commission Documents,
neither the Company nor any Subsidiary of the Company is a party to any written
or oral contract, instrument, agreement, commitment, obligation, plan or
arrangement, a copy of which would be required to be filed with the Commission
as an exhibit to an annual report on Form 10-K (collectively, “Material
Agreements”).  The Company and each of its Subsidiaries has in all material
respects performed all the obligations required to be performed by them to date
under the Material Agreements, have received no notice of default by the Company
thereunder and, to the best of the Company’s knowledge, are not in default under
any Material Agreement now in effect, the result of which would have a Material
Adverse Effect.
 
 
9

--------------------------------------------------------------------------------

 
 
(t) Transactions With Affiliates.  Except as set forth in the Commission
Documents or on Schedule 3.1(t) attached hereto, there are no loans, leases,
agreements, contracts, royalty agreements, management contracts or arrangements
or other continuing transactions exceeding $100,000 between (a) the Company or
any Subsidiary, on the one hand, and (b) any person or entity who would be
covered by Item 404(a) of Regulation S-K, on the other hand.
 
(u) Securities Act.  The Company will comply in all material respects with all
applicable federal and state securities laws in connection with the offer,
issuance and sale of the Shares hereunder.  The Registration Statement will
comply, when so filed, in all material respects with the provisions of the
Securities Act.  The Commission has not issued any order preventing or
suspending the use of the Registration Statement.  The Registration Statement,
in the form in which it will become effective, and also in such form as it may
be amended or supplemented from time to time, will comply in all material
respects with the provisions of the Securities Act and will not at any such time
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein in the
light of the circumstances under which they are made, not misleading.  The
Company has not distributed and, prior to the completion of the distribution of
the Shares, will not distribute any offering material in connection with the
offering and sale of the Shares other than the Registration Statement, the
related prospectus or other materials, if any, permitted by the Securities Act.
 
(v) Employees.  As of the date hereof and as of the Effective Date, the Company
does not have any collective bargaining arrangements or agreements covering any
of its employees, except as set forth in the Commission Documents or on Schedule
3.1(v) attached hereto.  As of the date hereof and as of the Effective Date,
except as disclosed in the Registration Statement, the Commission Documents or
Schedule 3.1(v), no officer, consultant or key employee of the Company whose
termination, either individually or in the aggregate, would have a Material
Adverse Effect, has terminated or, to the knowledge of the Company, has any
present intention of terminating his or her employment or engagement with the
Company.
 
(w) Use of Proceeds.  The proceeds from the sale of the Shares will be used by
the Company for general corporate purposes including for acquisitions and
working capital.
 
(x) Public Utility Holding Company Act and Investment Company Act Status.  The
Company is not a “holding company” or a “public utility company” as such terms
are defined in the Public Utility Holding Company Act of 1935, as amended.  The
Company is not, and as a result of and immediately upon Effective Date will not
be, an “investment company” or a company “controlled” by an “investment
company,” within the meaning of the Investment Company Act of 1940, as amended.
 
(y) ERISA.  No liability to the Pension Benefit Guaranty Corporation has been
incurred with respect to any Plan by the Company or any of its subsidiaries
which is or would have a Material Adverse Effect.  The execution and delivery of
this Agreement and the issue and sale of the Shares will not involve any
transaction which is subject to the prohibitions of Section 406 of ERISA or in
connection with which a tax could be imposed pursuant to Section 4975 of the
Internal Revenue Code of 1986, as amended.  As used in this Section 3.1(y), the
term “Plan” shall mean an “employee pension benefit plan” (as defined in Section
3 of ERISA) which is or has been established or maintained, or to which
contributions are or have been made, by the Company or any Subsidiary or by any
trade or business, whether or not incorporated, which, together with the Company
or any Subsidiary, is under common control, as described in Section 414(b) or
(c) of the Code.
 
 
10

--------------------------------------------------------------------------------

 
 
(z) (Intentionally Omitted)
 
(aa) Acknowledgment Regarding Purchaser’s Purchase of Shares.  The Company
acknowledges and agrees that the Purchaser is acting solely in the capacity of
an arm’s length purchaser with respect to this Agreement and the transactions
contemplated hereunder.  The Company further acknowledges that the Purchaser is
not acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to this Agreement and the transactions contemplated
hereunder and any advice given by the Purchaser or any of its representatives or
agents in connection with this Agreement and the transactions contemplated
hereunder is merely incidental to the Purchaser’s purchase of the Shares.
 
Section 3.2 Representatives and Warranties of the Purchaser.  The Purchaser
hereby makes the following representations and warranties to the Company:
 
(a) Organization and Standing of the Purchaser.  The Purchaser is a company duly
incorporated, validly existing and in good standing under the laws of the Cayman
Islands.
 
(b) Authorization and Power.  The Purchaser has the requisite corporate power
and authority to enter into and perform this Agreement and to purchase the
Shares in accordance with the terms hereof.  The execution, delivery and
performance of this Agreement by Purchaser and the consummation by it of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action, and no further consent or authorization of the Purchaser, its
Board of Directors or stockholders is required.  This Agreement has been duly
executed and delivered by the Purchaser.  This Agreement constitutes, or shall
constitute when executed and delivered, a valid and binding obligation of the
Purchaser enforceable against the Purchaser in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, conservatorship, receivership, or
similar laws relating to, or affecting generally the enforcement of, creditor’s
rights and remedies or by other equitable principles of general application.
 
(c) No Conflicts.  The execution, delivery and performance of this Agreement and
the consummation by the Purchaser of the transactions contemplated hereby and
thereby or relating hereto do not and will not (i) result in a violation of such
Purchaser’s charter documents or bylaws or (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any material agreement, mortgage, deed of
trust, indenture, note, bond, license, lease agreement, instrument or obligation
to which the Purchaser is a party, (iii) create or impose or lien, charge or
encumbrance on any property of the Purchaser under any agreement or any
commitment to which the Purchaser is party or by which the Purchaser is bound or
by which any of its respective properties or assets are bound, or (iv) result in
a violation of any law, rule, or regulation, or any order, judgment or decree of
any court or governmental agency applicable to the Purchaser or its properties,
except for such conflicts, defaults and violations as would not, individually or
in the aggregate, prohibit or otherwise interfere with the ability of the
Purchaser to enter into and perform its obligations under this Agreement in any
material respect.  The Purchaser is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency in order for it to execute, deliver or perform any of its
obligations under this Agreement or to purchase the Shares in accordance with
the terms hereof; provided, however, that for purposes of the representation
made in this sentence, the Purchaser is assuming and relying upon the accuracy
of the representations, warranties and agreements of the Company herein.
 
 
11

--------------------------------------------------------------------------------

 
 
(d) Accredited Investor.  The Purchaser is an “accredited investor” as defined
in Regulation D promulgated under the Securities Act.
 
(e) Financial Risks. The Purchaser acknowledges that it is able to bear the
financial risks associated with an investment in the Shares. The Purchaser is
capable of evaluating the risks and merits of an investment in the Shares by
virtue of its experience as an investor and its knowledge, experience, and
sophistication in financial and business matters and the Purchaser is capable of
bearing the entire loss of its investment in the Shares.
 
(f) Information.  The Purchaser and its advisors, if any, have been furnished
with all materials relating to the business, finances and operations of the
Company and materials relating to the offer and sale of the Shares which have
been requested by the Purchaser.  The Purchaser and its advisors, if any, have
been afforded the opportunity to ask questions of the Company.  The Purchaser
has sought such accounting, legal and tax advice as it has considered necessary
to make an informed investment decision with respect to its acquisition of the
Shares.  The Purchaser understands that it (and not the Company) shall be
responsible for its own tax liabilities that may arise as a result of this
investment or the transactions contemplated by this Agreement.
 
ARTICLE IV
COVENANTS
 
The Company covenants with the Purchaser, and the Purchaser covenants with the
Company, as follows, which covenants of one party are for the benefit of the
other party, during the Investment Period.
 
Section 4.1 Securities Compliance.
 
(a) The Company shall notify the Commission and the Principal Market, if
applicable, in accordance with their rules and regulations, of the transactions
contemplated by this Agreement, and shall take all other necessary action and
proceedings as may be required and permitted by applicable law, rule and
regulation, for the legal and valid issuance of the Shares to the Purchaser. The
Company agrees that it shall, within the time required under the Exchange Act
file a report on Form 8-K disclosing this Agreement and the transaction
contemplated hereby.
 
(b) The Company shall take such action, if any, as is reasonably necessary in
order to obtain an exemption for or to qualify any subsequent resale of the
Shares by the Investor, in each case, under applicable securities or “Blue Sky”
laws of the states of the United States in such states as is reasonably
requested by the Investor from time to time, and shall provide evidence of any
such action so taken to the Investor.
 
 
12

--------------------------------------------------------------------------------

 
 
Section 4.2 Registration and Listing.  The Company will take all action
necessary to cause its Common Stock to continue to be registered under Sections
12(b) or 12(g) of the Exchange Act, will comply in all respects with its
reporting and filing obligations under the Exchange Act and take all action
necessary to maintain compliance with such reporting and filing obligations, and
will not take any action or file any document (whether or not permitted by the
Securities Act) to terminate or suspend such registration or to terminate or
suspend its reporting and filing obligations under the Exchange Act or
Securities Act, except as permitted herein.  The Company will take all action
necessary to continue the listing or trading of its Common Stock and the listing
of the Shares purchased by Purchaser hereunder on Principal Market or any
relevant market or system, if applicable, and will comply in all respects with
the Company’s reporting, filing and other obligations under the bylaws or rules
of the Principal Market or any relevant market or system.  Notwithstanding this
Section 4.2, the Company shall have no obligation to file a registration
statement on Form S-1 at any time to fulfill any transaction between the
parties.
 
Section 4.3 Warrants.
 
(a)  On the Effective Date, the Company shall deliver to the Purchaser common
stock purchase warrants, in the form attached hereto as Exhibit B (the
“Warrants”), to purchase up to 12,000,000 shares of Common Stock at an exercise
price per share equal to the greater of $1.00 or an amount equal to 130% of the
average Daily Closing Price based on the 15 Trading Days preceding March 31,
2012, with an expiration date that is the fifth anniversary of the Effective
Date, subject to the terms and conditions of the Warrants.
 
(b) On the Effective Date, the Company shall deliver to 590 Partners Capital,
LLC (“590 Partners”) Warrants to purchase up to 12,000,000 shares of Common
Stock at an exercise price per share, equal to the greater of $1.00 or an amount
equal to 130% of the average Daily  Closing price based on the 15 Trading Days
preceding March 31, 2012, with an expiration date that is the fifth anniversary
of the Effective Date, subject to the terms and conditions of the Warrants.  590
Partners is an affiliate of the Purchaser.
 
(c) The Company shall have no obligation to register any of the Shares described
in 4.3(a) and 4.3(b) above until Purchaser, its affiliates or referrals have
been directly or indirectly responsible for a bona fide fair market offer for a
licensing or funding opportunity that results in at least $3,000,000 of funding
for the Company within six months from the period beginning on January 25, 2012
and ending 180 days later.
 
(d) If the Company does not become S-3 Eligible for a 90-day period within six
months from the period beginning on January 25, 2012 and ending 180 days later,
and if the Purchaser does not, within six months from the date of January 25,
2012, deliver to the Company a bona fide fair market offer for a licensing or
funding opportunity that results in the Company receiving at least $3,000,000 of
funding, then 21,600,000 of the Shares issuable upon exercise of the Warrants
shall expire immediately and in their entirety 181 days after January 25, 2012
and the remaining 2,400,000 of the Shares issuable upon exercise of the Warrants
shall remain intact without a cashless exercise option and without the Company
having any obligation to register the Shares other than in accordance with
piggyback registration rights in the event that the Company otherwise files a
registration statement.
 
 
13

--------------------------------------------------------------------------------

 
 
(e) Purchaser shall have six months from the date of execution of this Agreement
to deliver such $3,000,000 licensing or funding opportunity.
 
(f) If no such $3,000,000 licensing or funding opportunity is delivered by
Purchaser to Company within the six month required time frame, the Company will
have no further obligations to register the Shares described in 4.3(a) and
4.3(b) above unless the Company becomes S-3 Eligible (as defined in 4.12(a))
within the same time frame.
 
(g) For a period of six months from the date of execution of this Agreement by
both parties, Purchaser may purchase said Shares without the Company having any
obligation to register them.
 
Section 4.4 Registration Rights Agreement.  The Company and the Purchaser shall
enter into the Registration Rights Agreement with respect to the Shares, dated
the Effective Date, in the form of Exhibit A attached hereto.
 
Section 4.5 Compliance with Laws.
 
(a) The Company shall comply, and cause each Subsidiary to comply, with all
applicable laws, rules, regulations and orders (including without limitation
Rule 415(a)(4) under the Securities Act) noncompliance with which would have a
Material Adverse Effect.
 
(b) The Purchaser shall comply with all applicable laws, rules, regulations and
orders in connection with this Agreement and the transactions contemplated
hereby.  Without limiting the foregoing, the Purchaser shall comply with the
requirements of the Securities Act and the Exchange Act including without
limitation Rule 415(a)(4) under the Securities Act and Rule 10b-5 and Regulation
M under the Exchange Act.
 
Section 4.6 Keeping of Records and Books of Account.  The Company shall keep and
cause each Subsidiary to keep adequate records and books of account, in which
complete entries will be made in accordance with GAAP consistently applied,
reflecting all financial transactions of the Company and its subsidiaries, and
in which, for each fiscal year, all proper reserves for depreciation, depletion,
obsolescence, amortization, taxes, bad debts and other purposes in connection
with its business shall be made.
 
Section 4.7 Limitations on Holdings and Issuances.  Notwithstanding anything in
this Agreement to the contrary, at no time may the Company issue, and at no time
shall the Purchaser be obligated to purchase, any Shares which would result in
the Purchaser beneficially owning, directly or indirectly, at the time of such
proposed issuance more than 4.9% of the number of shares of Common Stock issued
and outstanding as of the date of such proposed issuance; provided, however,
that upon the Purchaser providing the Company with sixty-one (61) days notice
(pursuant to Section 9.4 hereof) (the "Waiver Notice") that the Purchaser would
like to waive this Section 4.7 with regard to any or all Shares issuable
pursuant to this Agreement, this Section 4.7 will be of no force or effect with
regard to all or a portion of the Shares referenced in the Waiver Notice until
the date that the Purchaser notifies the Company (pursuant to Section 9.4
hereof) that the Purchaser revokes the Waiver Notice; provided, further, that
during the sixty-one (61) day period prior to the expiration of the Investment
Period, the Purchaser may waive this Section 4.7 by providing a Waiver Notice at
any time during such sixty-one (61) day period.
 
 
14

--------------------------------------------------------------------------------

 
 
Section 4.8 Registration Statement.  The Company shall cause the Registration
Statement to be filed and seek that it be declared effective pursuant to the
terms of the Registration Rights Agreement.  The Purchaser shall not be
obligated to accept a Draw Down request from the Company unless the Registration
Statement is then effective and the prospectus included in the Registration
Statement is then current and in compliance with all applicable rules.
 
Section 4.9 Other Agreements and Other Financings.
 
(a) The Company shall not enter into any agreement in which the terms of such
agreement would restrict or impair the right to perform of the Company or any
Subsidiary under this Agreement or the Articles.
 
(b) The Company shall not enter into any agreement, the principal purpose of
which is to secure an Other Financing (as defined below) during the Investment
Period.  “Other Financing” shall mean an “equity line” that is substantially
similar to the financing provided for under this Agreement.
 
Section 4.10 Stop Orders.  The Company will advise the Purchaser promptly and,
if requested by the Purchaser, will confirm such advice in writing: (i) of the
Company’s receipt of notice of any request by the Commission for amendment of or
a supplement to the Registration Statement, any related prospectus or for
additional information; (ii) of the Company’s receipt of notice of the issuance
by the Commission of any stop order suspending the effectiveness of the
Registration Statement or of the suspension of qualification of the Shares for
offering or sale in any jurisdiction or the initiation of any proceeding for
such purpose; and (iii) of the Company becoming aware of the happening of any
event, which makes any statement of a material fact made in the Registration
Statement (as then amended or supplemented) untrue or which requires the making
of any additions to or changes in the Registration Statement (as then amended or
supplemented) in order to state a material fact required by the Securities Act
to be stated therein or necessary in order to make the statements therein not
misleading.  If at any time the Commission shall issue any stop order suspending
the effectiveness of the Registration Statement, the Company will make
commercially reasonable efforts to obtain the withdrawal of such order at the
earliest possible time.
 
Section 4.11 Selling Restrictions; Volume Limitations.
 
(a) The Purchaser covenants that during the Investment Period neither the
Purchaser nor any of its affiliates nor any entity managed by the Purchaser
will, directly or indirectly, sell any securities of the Company except the
Shares that it owns or has the right to purchase pursuant to the provisions of a
Draw Down Notice.  During the Investment Period, neither the Purchaser nor any
of its affiliates nor any entity managed by the Purchaser will enter into a
short position with respect to shares of Common Stock of the Company, including
in any account of the Purchaser’s or in any account directly or indirectly
managed by the Purchaser or any affiliate of the Purchaser or any entity managed
by the Purchaser.  During the Investment Period, the Purchaser shall not grant
any option to purchase or acquire any right to dispose or otherwise dispose for
value of any shares of Common Stock or any securities convertible into, or
exchangeable for, or warrants to purchase, any shares of Common Stock, or enter
into any swap, hedge or other agreement that transfers, in whole or in part, the
economic risk of ownership of the Common Stock, except for such sales permitted
by the preceding two sentences.  In addition, on a daily Trading Day basis, the
Purchaser agrees to restrict the volume of sales of Shares by the Purchaser, its
affiliates and any entity managed by the Purchaser to no more than ten percent
(10%) (or such other percentage based on the length of the Draw Down Pricing
Period) of the Shares purchased pursuant to such Draw Down Notice.
 
 
15

--------------------------------------------------------------------------------

 
 
(b) In addition to the foregoing, in connection with any sale of the Company’s
securities (including any short sale permitted by the preceding paragraph), the
Purchaser shall comply in all respects with all applicable laws, rules,
regulations and orders, including, without limitation, the requirements of the
Securities Act and the Exchange Act, including, without limitation, Rule
415(a)(4) under the Securities Act and Regulation M and Rule 10b-5 under the
Exchange Act.
 
Section 4.12 Structuring Fee.
 
(a)  GEM Investments America, LLC (“GEM”) will receive a structuring fee from
the Company equal to two percent (2%) of half the Aggregate Limit, payable from
not more than 15% of any gross proceeds from any Draw Down Amount and not later
than 24 months from the date on which the Company becomes eligible to file a
registration statement on Form S-3 (“S-3 Eligible”).
 
(b)  If the Company never becomes S-3 Eligible, the Company will have no
obligation to pay any Structuring Fee to Purchaser
 
(c) At any time during the Investment Period, if the Company becomes S-3
Eligible and maintains such eligibility for a period of at least 90 days, the
Structuring Fee must be mandatorily paid by the Company pursuant to 4.12(a)
above.
 
Section 4.13 Non-Public Information.  Neither the Company nor any of its
directors, officers or agents shall disclose any material non-public information
about the Company to the Purchaser.
 
Section 4.14 DWAC Eligibility.  The Company shall cause the Common Stock and its
transfer agent to be, at the time of each Draw Down, eligible to participate in
the DWAC system, and there will be no impediments at the time of each Draw Down
to use of the DWAC system that could adversely affect consummation of the
transactions contemplated by this Agreement.
 
ARTICLE V
OPINION OF COUNSEL AND CERTIFICATE; CONDITIONS TO THE SALE AND PURCHASE OF THE
SHARES
 
Section 5.1 Opinion of Counsel and Certificate.  In connection with the
execution and delivery of this Agreement, the Purchaser has received (i) an
opinion of outside counsel to the Company, dated the Effective Date, in the form
of Exhibit C hereto, and (ii) a certificate from the Company, dated the
Effective Date, in the form of Exhibit D hereto.
 
Section 5.2 Conditions Precedent to the Obligation of the Company to Sell the
Shares.  The obligation hereunder of the Company to issue and sell the Shares to
the Purchaser under any Draw Down Notice is subject to the satisfaction or
waiver of each of the conditions set forth below.  These conditions are for the
Company’s sole benefit and may be waived by the Company at any time in its sole
discretion.
 
 
16

--------------------------------------------------------------------------------

 
 
(a) Accuracy of the Purchaser’s Representations and Warranties.  Except for
representations and warranties that are expressly made as of a particular date,
the representations and warranties of the Purchaser in this Agreement shall be
true and correct in all material respects as of the date when made and as of
each Draw Down Exercise Date and each Settlement Date as though made at that
time.
 
(b) Registration Statement.  The Company shall have the necessary amount of
Shares available to be registered pursuant to the Registration Rights
Agreement.  The Company shall take all reasonable steps to have the Registration
Statement declared effective by the Commission. There shall be no stop order
suspending effectiveness of the Registration Statement.
 
(c) Performance by the Purchaser.  The Purchaser shall have performed, satisfied
and complied in all material respects with all covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by the Purchaser at or prior to each Draw Down Exercise Date and each
Settlement Date, as applicable.
 
(d) No Injunction.  No statute, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.
 
(e) No Suspension, Etc.  Trading in the Common Stock shall not have been
suspended by the Commission or  Principal Market, and, at any time prior to each
Draw Down Exercise Date and applicable Settlement Date, none of the events
described in clauses (i), (ii) and (iii) of Section 4.11 hereof shall have
occurred, trading in securities generally as reported on the Principal Market
shall not have been suspended or limited, nor shall a banking moratorium have
been declared either by the United States or State authorities, nor shall there
have occurred any material outbreak or escalation of hostilities or other
national or international calamity or crisis of such magnitude in its effect on,
or any material adverse change in, any financial market which, in each case, in
the reasonable judgment of the Company, makes it impracticable or inadvisable to
issue the Shares.
 
(f) No Proceedings or Litigation.  No action, suit or proceeding before any
arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened, against
the Company or any of the officers, directors or affiliates of the Company
seeking to restrain, prevent or change the transactions contemplated by this
Agreement, or seeking damages in connection with such transactions.
 
Section 5.3 Conditions Precedent to the Obligation of the Purchaser To Accept a
Draw Down and Purchase the Shares.  The obligation hereunder of the Purchaser to
accept a Draw Down and to acquire and pay for the Shares is subject to the
satisfaction or waiver, at or before each Draw Down Exercise Date and each
Settlement Date, of each of the conditions set forth below.  The conditions are
for the Purchaser’s sole benefit and may be waived by the Purchaser at any time
in its sole discretion.
 
 
17

--------------------------------------------------------------------------------

 
 
(a) Accuracy of the Company’s Representations and Warranties.  Except for
representations and warranties that are expressly made as of a particular date,
each of the representations and warranties of the Company shall be true and
correct in all material respects as of the date when made and as of the Draw
Down Exercise Date, as though made at that time, including, without limitation,
under Section 3.1(h) hereof.
 
(b) Registration Statement.  The Company shall have the necessary amount of
Shares registered pursuant to the Registration Rights Agreement.  The Company
shall take all reasonable steps to have the Registration Statement on Form S-3
declared effective by the Commission.  There shall be no stop order suspending
effectiveness of the Registration Statement.
 
(c) No Suspension.  Trading in the Common Stock shall not have been suspended by
the Commission or Principal Market, and, at any time prior to such Draw Down
Exercise Date, trading in securities generally as reported on the Principal
Market shall not have been suspended or limited, nor shall a banking moratorium
have been declared either by the United States or State authorities, nor shall
there have occurred any material outbreak or escalation of hostilities or other
national or international calamity or crisis of such magnitude in its effect on,
or any material adverse change in, any financial market which, in each case, in
the reasonable judgment of the Purchaser, makes it impracticable or inadvisable
to issue the Shares.
 
(d) Performance by the Company.  The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to each Draw Down Exercise Date and each Settlement Date and
shall have delivered the Compliance Certificate substantially in the form
attached hereto as Exhibit E.
 
(e) No Material Adverse Effect or Material Change in Ownership.  No Material
Adverse Effect or Material Change in Ownership shall have occurred to the
Company.
 
(f) No Injunction.  No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction which prohibits
the consummation of any of the transactions contemplated by this Agreement.
 
(g) No Proceedings or Litigation.  No action, suit or proceeding before any
arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened, against
the Company or any subsidiary, or any of the officers, directors or affiliates
of the Company or any subsidiary seeking to restrain, prevent or change the
transactions contemplated by this Agreement, or seeking damages in connection
with such transactions.
 
(h) Aggregate Limit.  The issuance and sale of the Shares issuable pursuant to
such Draw Down Notice will not violate Section 6.2 hereof.
 
(i) Shares Authorized.  The Shares issuable pursuant to such Draw Down Notice
will have been duly authorized by all necessary corporate action of the Company.
 
 
18

--------------------------------------------------------------------------------

 
 
(j) Due Diligence. Prior to each Settlement Date and from time to time as
reasonably requested by the Purchaser, the Company shall make available for
inspection and review by the Purchaser, its advisors and representatives, and
any underwriter participating in any disposition of the Shares on behalf of the
Purchaser pursuant to the Registration Statement, any prospectus or prospectus
supplement thereto, or any blue sky, FINRA or other filing, all financial and
other records, all documents and filings with the Commission, and all other
corporate documents and properties of the Company as may be reasonably necessary
for the purpose of such review.  In addition, the Company shall cause its
officers, directors and employees to supply all such information reasonably
requested by the Purchaser or any such representative, advisor or underwriter
and to respond to all questions and other inquiries reasonably made or submitted
by any such individuals or entities.
 
(k) Opinion of Counsel.  Subsequent to the effective date of the Registration
Statement and prior to the first Draw Down under this Agreement, the Purchaser
shall have received an opinion of counsel to the Company in substantially the
form set forth as Exhibit F hereto or as otherwise reasonably acceptable to the
Purchaser’s counsel.
 
ARTICLE VI
DRAW DOWN TERMS
 
Section 6.1 Draw Down Terms.  Subject to the satisfaction of the conditions set
forth in this Agreement, and subject to Section 6.2 below, the parties agree
(unless otherwise mutually agreed upon by the parties in writing) as follows:
 
(a) The Company may, in its sole discretion, issue a Draw Down Notice (as
defined in Section 6.1(h) hereof) for a specified Draw Down Amount
Requested.  The Purchaser shall be obligated to accept the Draw Down Notice,
provided that the Purchaser, in its sole discretion, shall not be obligated to
accept more than fifty percent (50%) of the Draw Down Amount Requested and shall
have the option to purchase up to one hundred percent (100%) of the Draw Down
Amount Requested.  Subject to Section 6.1(g) below, the Purchaser shall pay a
per Share amount equal to ninety percent (90%) of the average Daily Closing
Price during the Draw Down Pricing Period (the “Purchase Price”).  Subject to
Section 4.7 hereof, the Draw Down Amount Requested shall not exceed four hundred
percent (400%) (the “Draw Down Limit”) of the average daily trading volume for
the ten (10) Trading Days immediately preceding the Draw Down Exercise Date;
provided, however, that if the Company selects a Draw Down Pricing Period that
is fewer than ten (10) consecutive Trading Days, the Draw Down Limit shall be
reduced in proportion to the reduction made to the length of the Draw Down
Pricing Period as mutually agreed upon by the Purchaser and the Company.
 
(b) Prior to commencement of the Draw Down Pricing Period, the Company shall
deliver the Shares to be purchased in such Draw Down to the Purchaser.
 
(c) Only one Draw Down shall be allowed in each Draw Down Pricing Period.
 
(d) Each Draw Down shall be settled on the first Trading Day after the end of
each Draw Down Pricing Period (the “Settlement Date”).
 
 
19

--------------------------------------------------------------------------------

 
 
(e) At the end of each Draw Down Pricing Period, the Purchaser’s total Draw Down
commitment under this Agreement shall be reduced by the total amount of the Draw
Down Amount for such Draw Down Pricing Period.
 
(f) Each Draw Down will automatically expire immediately after the last Trading
Day of each Draw Down Pricing Period.
 
(g) If the Daily Closing Price on a given Trading Day in the Draw Down Pricing
Period, multiplied by ninety percent (90%), is less than the Threshold Price,
then the total amount of the Draw Down Amount Requested will be reduced by
1/10th (or such other fraction based on the length of the Draw Down Pricing
Period) and no Shares will be purchased or sold with respect to such Trading
Day.
 
(h) As a condition to exercise of any Draw Down, the Company must (i) provide a
notice to the Purchaser of the Company’s exercise of any Draw Down via facsimile
transmission before commencement of trading on the first Trading Day of the Draw
Down Pricing Period covered by such notice (the “Draw Down Notice”),
substantially in the form attached hereto as Exhibit G and (ii) deliver the
Shares to the Purchaser or its designees via DWAC, if the Company is approved
for DWAC in an amount equal to the Draw Down Amount Requested (which amount
shall be adjusted in the event that the amount accepted by the Purchaser
pursuant to Section 6.1(a) hereof is different that the Draw Down Amount
Requested).  The date the Company delivers the Draw Down Notice and the Shares
in accordance with this Section 6.1(h) shall be a “Draw Down Exercise
Date.”  The Draw Down Notice shall specify the Draw Down Amount Requested, set
the Threshold Price for such Draw Down and designate the first Trading Day of
the Draw Down Pricing Period that the Company wishes to grant to the Purchaser
during the Draw Down Pricing Period.
 
(i) On each Settlement Date, the Purchaser shall make payment for the Shares
acquired pursuant to this Agreement to the Company’s designated account by wire
transfer of immediately available funds, provided that the Shares were received
by the Purchaser in accordance with 6.1(b) hereof.
 
(j) Purchaser has agreed to invest in publicly traded companies in the company’s
vertical markets subject to the Purchaser’s normal investment criteria and
process.
 
(k) If the Company tenders a Draw Down by delivering a Draw Down Notice to the
Purchaser and the Purchaser fails to make payment for the shares on the
Settlement Date, the Shares issuable upon exercise of the Warrants and the
structuring fee to be paid to GEM pursuant to Section 4.12 shall be reduced by
the percentage amount equal to the quotient of the Draw Down Amount divided by
the Aggregate Limit.
 
Section 6.2 Aggregate Limit.  Notwithstanding anything to the contrary herein,
in no event may the Company issue a Draw Down Notice to the extent that the sale
of shares of Common Stock pursuant thereto and pursuant to all prior Draw Down
Notices issued hereunder would cause the Company to sell or the Purchaser to
purchase shares of Common Stock which in the aggregate are in excess of the
Aggregate Limit.  If the Company issues a Draw Down Notice that otherwise would
permit the Purchaser to purchase shares of Common Stock which would cause the
aggregate purchases by Purchaser hereunder to exceed the Aggregate Limit, such
Draw Down Notice shall be void ab initio to the extent of the amount by which
the dollar value of shares or number of shares, as the case may be, of Common
Stock otherwise issuable pursuant to such Draw Down Notice or together with the
dollar value of shares or number of shares, as the case may be, of all other
Common Stock purchased by the Purchaser pursuant hereto would exceed the
Aggregate Limit.
 
 
20

--------------------------------------------------------------------------------

 
 
ARTICLE VII
FINATION
 
Section 7.1 Term, Termination by Mutual Consent.  Unless earlier terminated as
provided hereunder, this Agreement shall terminate automatically on the earlier
of (i) twenty four (24) consecutive months from the Effective Date (the
“Investment Period”) and (ii) the date the Purchaser shall have purchased the
Aggregate Limit.  This Agreement may be terminated at any time by mutual written
consent of the parties, effective as of the date of such mutual written consent
unless otherwise provided in such written consent.
 
Section 7.2 Other Termination.  The Company shall inform the Purchaser, and the
Purchaser shall have the right to terminate this Agreement within the subsequent
thirty (30) days (the “Event Period”), effective upon written notice to the
Company under Section 9.4 in the Event Period, if during the Investment Period
(x) the Company enters into a definitive agreement with any third party, the
principal purpose of which is to secure any equity line financing which provides
for an Other Financing as defined in 4.9(b) above, or (y) an event resulting in
a Material Adverse Effect or Material Change in Ownership has occurred.  In such
event, the Purchaser may terminate this Agreement upon one (1) business day’s
prior written notice during the Event Period.
 
Section 7.3 Effect of Termination.  In the event of termination by the Company
or the Purchaser, written notice thereof shall forthwith be given to the other
party as provided in Section 9.4 and the transactions contemplated by this
Agreement shall be terminated without further action by either party.  If this
Agreement is terminated as provided in Section 7.1 or 7.2 herein, this Agreement
shall become void and of no further force and effect, except as provided in
Section 9.9 hereof.  Nothing in this Section 7.3 shall be deemed to release the
Company or the Purchaser from any liability for any breach under this Agreement,
or to impair the rights of the Company and the Purchaser to compel specific
performance by the other party of its obligations under this Agreement.
 
 
21

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
INDEMNIFICATION
 
Section 8.1 General Indemnity.
 
(a) Indemnification by the Company.  The Company will indemnify and hold
harmless the Purchaser, GEM and each person who controls the Purchaser or GEM
within the meaning of Section 15 of the Securities Act or Section 20(a) of the
Exchange Act from and against any losses, claims, damages, liabilities and
expenses (including reasonable costs of defense and investigation and all
attorneys’ fees) to which the Purchaser, GEM and each such controlling person
may become subject, under the Securities Act, the Exchange Act or otherwise,
insofar as such losses, claims, damages, liabilities and expenses (or actions in
respect thereof) arise out of or are based upon (i) any untrue statement or
alleged untrue statement of a material fact contained, or incorporated by
reference, in the Registration Statement relating to Common Stock being sold to
the Purchaser (including any prospectus relating thereto), or any amendment or
supplement to it, or (ii) the omission or alleged omission to state in the
Registration Statement or any document incorporated by reference in the
Registration Statement, a material fact required to be stated therein or
necessary to make the statements therein not misleading.  Pursuant to Section
8.2 hereof, the Company will reimburse the Purchaser, GEM and each such
controlling person promptly upon demand for any legal or other costs or expenses
reasonably incurred by the Purchaser, GEM or such controlling person in
investigating, defending against, or preparing to defend against any such claim,
action, suit or proceeding.
 
(b) Indemnification by the Purchaser.  The Purchaser will indemnify and hold
harmless the Company, each of its directors and officers, and each person, if
any, who controls the Company within the meaning of Section 15 of the Securities
Act or Section 20(a) of the Exchange Act from and against any losses, claims,
damages, liabilities and expenses (including reasonable costs of defense and
investigation and all attorneys fees) to which the Company and each such
controlling person may become subject, under the Securities Act or otherwise,
insofar as such losses, claims, damages, liabilities and expenses (or actions in
respect thereof) arise out of or are based upon (i) an untrue statement, alleged
untrue statement, omission or alleged omission, included in the Registration
Statement in reliance upon, and in conformity with, written information
furnished by the Purchaser to the Company for inclusion in the Registration
Statement, or (ii) the omission or alleged omission to state in the Registration
Statement a material fact required to be stated therein or necessary to make the
statements therein not misleading, to the extent, but only to the extent, the
untrue statement, alleged untrue statement, omission or alleged omission was
made in reliance upon, and in conformity with, written information furnished by
the Purchaser to the Company for inclusion in the Registration
Statement.  Pursuant to Section 8.2 hereof, the Purchaser will reimburse the
Company and each such director, officer or controlling person promptly upon
demand for any legal or other costs or expenses reasonably incurred by the
Company or the other person in investigating, defending against, or preparing to
defend against any such loss, claim, damage, liability or expense.
 
 
22

--------------------------------------------------------------------------------

 
 
Section 8.2 Indemnification Procedures.  Promptly after a person receives notice
of a claim or the commencement of an action for which the person intends to seek
indemnification under Section 8.1, the person will notify the indemnifying party
in writing of the claim or commencement of the action, suit or proceeding;
provided, however, that failure to notify the indemnifying party will not
relieve the indemnifying party from liability under Section 8.1, except to the
extent it has been materially prejudiced by the failure to give notice.  The
indemnifying party will be entitled to participate in the defense of any claim,
action, suit or proceeding as to which indemnification is being sought, and if
the indemnifying party acknowledges in writing the obligation to indemnify the
party against whom the claim or action is brought, the indemnifying party may
(but will not be required to) assume the defense against the claim, action, suit
or proceeding with counsel satisfactory to it.  After an indemnifying party
notifies an indemnified party that the indemnifying party wishes to assume the
defense of a claim, action, suit or proceeding, the indemnifying party will not
be liable for any legal or other expenses incurred by the indemnified party in
connection with the defense against the claim, action, suit or proceeding except
that if, in the opinion of counsel to the indemnifying party, one or more of the
indemnified parties should be separately represented in connection with a claim,
action, suit or proceeding, the indemnifying party will pay the reasonable fees
and expenses of one separate counsel for the indemnified parties.  Each
indemnified party, as a condition to receiving indemnification as provided in
Section 8.1, will cooperate in all reasonable respects with the indemnifying
party in the defense of any action or claim as to which indemnification is
sought.  No indemnifying party will be liable for any settlement of any action
effected without its prior written consent.  No indemnifying party will, without
the prior written consent of the indemnified party, effect any settlement of a
pending or threatened action with respect to which an indemnified party is, or
is informed that it may be, made a party and for which it would be entitled to
indemnification, unless the settlement includes an unconditional release of the
indemnified party from all liability and claims which are the subject matter of
the pending or threatened action.
 
If for any reason the indemnification provided for in this Agreement is not
available to, or is not sufficient to hold harmless, an indemnified party in
respect of any loss or liability referred to in Section 8.1 as to which it is
entitled to indemnification thereunder, each indemnifying party will, in lieu of
indemnifying the indemnified party, contribute to the amount paid or payable by
the indemnified party as a result of such loss or liability, (i) in the
proportion which is appropriate to reflect the relative benefits received by the
indemnifying party on the one hand and by the indemnified party on the other
from the sale of Shares which is the subject of the claim, action, suit or
proceeding which resulted in the loss or liability or (ii) if that allocation is
not permitted by applicable law, in such proportion as is appropriate to reflect
not only the relative benefits of the sale of such Shares, but also the relative
fault of the indemnifying party and the indemnified party with respect to the
statements or omissions which are the subject of the claim, action, suit or
proceeding that resulted in the loss or liability, as well as any other relevant
equitable considerations.
 
ARTICLE IX
MISCELLANEOUS
 
Section 9.1 Fees and Expenses.  Each party shall bear its own fees and expenses
related to the transactions contemplated by this Agreement; provided, however,
that the Company shall pay, at the Effective Date, all reasonable attorneys’
fees and expenses (exclusive of disbursements and out-of-pocket expenses)
incurred by the Purchaser up to $15,000 in connection with the preparation,
negotiation, execution and delivery of this Agreement.  In addition, the Company
shall pay all reasonable attorneys’ fees and expenses incurred by the Purchaser
in connection with any amendments, modifications or waivers of this
Agreement.  The Company shall pay all stamp or other similar taxes and duties
levied in connection with issuance of the Shares pursuant hereto.
 
 
23

--------------------------------------------------------------------------------

 
 
Section 9.2 Specific Enforcement, Consent to Jurisdiction.
 
(a) The Company and the Purchaser acknowledge and agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise
breached.  It is accordingly agreed that either party shall be entitled to an
injunction or injunctions to prevent or cure breaches of the provisions of this
Agreement by the other party and to enforce specifically the terms and
provisions hereof, this being in addition to any other remedy to which either
party may be entitled by law or equity.
 
(b) Each of the Company and the Purchaser (i) hereby irrevocably submits to the
jurisdiction of the United States District Court and other courts of the United
States sitting in the State of California for the purposes of any suit, action
or proceeding arising out of or relating to this Agreement, and (ii) hereby
waives, and agrees not to assert in any such suit, action or proceeding, any
claim that it is not personally subject to the jurisdiction of such court, that
the suit, action or proceeding is brought in an inconvenient forum or that the
venue of the suit, action or proceeding is improper.  Each of the Company and
the Purchaser consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address in effect for
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof.  Nothing in this
Section shall affect or limit any right to serve process in any other manner
permitted by law.
 
Section 9.3 Entire Agreement; Amendment.  This Agreement represents the entire
agreement of the parties with respect to the subject matter hereof, and there
are no promises, undertakings, representations or warranties by either party
relative to subject matter hereof not expressly set forth herein.  No provision
of this Agreement may be amended other than by a written instrument signed by
both parties hereto.
 
Section 9.4 Notices.  Any notice, demand, request, waiver or other communication
required or permitted to be given hereunder shall be in writing and shall be
effective (a) upon hand delivery, by telex (with correct answer back received),
telecopy or facsimile (with telecopy or facsimile machine confirmation of
delivery received) at the address or number designated below (if delivered on a
business day during normal business hours where such notice is to be received),
or the first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur.  The address for such
communications shall be:
 
If to the Company:
Max Sound Corporation

 
2902 A Colorado Ave.

 
Santa Monica, CA 90404

 
Attn: John Blaisure



 
24

--------------------------------------------------------------------------------

 
 
With copies to:
Christine Melilli

 
Anslow + Jaclin LLP

 
195 Route 9 South

 
Manalapan, NJ 07726

 
If to the Purchaser:
GEM Global Yield Fund Limited

 
 
c/o CM Group

 
Commerce House

 
1 Bowring Road

 
Ramsey

 
Isle of Man

 
IM8 2LQ

 
With copies to:
Kramer Levin Naftalis & Frankel LLP

 
1177 Avenue of the Americas

 
New York, New York 10036

 
Telephone Number:  (212) 715-9100

 
Fax:  (212) 715-8000

 
Attention:  Christopher S. Auguste, Esq.

 
 
Either party hereto may from time to time change its address for notices by
giving at least ten (10) days advance written notice of such changed address to
the other party hereto.
 
Section 9.5 Waivers.  No waiver by either party of any default with respect to
any provision, condition or requirement of this Agreement shall be deemed to be
a continuing waiver in the future or a waiver of any other provisions, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right accruing
to it thereafter.  No provision of this Agreement may be waived other than in a
written instrument signed by the party against whom enforcement of such waiver
is sought.
 
Section 9.6 Headings.  The article, section and subsection headings in this
Agreement are for convenience only and shall not constitute a part of this
Agreement for any other purpose and shall not be deemed to limit or affect any
of the provisions hereof.
 
Section 9.7 Successors and Assigns.  The Neither party may assign this Agreement
to any person without the prior consent of the other party.  This Agreement
shall be binding upon and inure to the benefit of the parties and their
successors and assigns.  The assignment by a party to this Agreement of any
rights hereunder shall not affect the obligations of such party under this
Agreement.
 
Section 9.8 Governing Law.  This Agreement shall be governed by and construed in
accordance with the internal laws of the State of California, without giving
effect to the choice of law provisions.
 
 
25

--------------------------------------------------------------------------------

 
 
Section 9.9 Survival.  The representations and warranties of the Company and the
Purchaser contained in Article III and the covenants contained in Article IV
shall survive the execution and delivery hereof until the termination of this
Agreement, and the agreements and covenants set forth in Article VIII of this
Agreement shall survive the execution and delivery hereof.
 
Section 9.10 Counterparts.  This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and shall become effective when counterparts have been signed by each
party and delivered to the other parties hereto, it being understood that all
parties need not sign the same counterpart.  In the event any signature is
delivered by facsimile transmission, the party using such means of delivery
shall cause four additional executed signature pages to be physically delivered
to the other parties within five days of the execution and delivery hereof.
 
Section 9.11 Publicity.  On or after the Effective Date, the Company may issue a
press release or otherwise make a public statement or announcement with respect
to this Agreement or the transactions contemplated hereby or the existence of
this Agreement (including, without limitation, by filing a copy of this
Agreement with the Commission); provided, however, that prior to issuing any
such press release, making any such public statement or announcement, the
Company shall consult with the Purchaser on the form and substance of such press
release or other disclosure.
 
Section 9.12 Severability.  The provisions of this Agreement are severable and,
in the event that any court of competent jurisdiction shall determine that any
one or more of the provisions or part of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision or part of a provision of this Agreement, and this Agreement
shall be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, had never been contained herein, so that
such provisions would be valid, legal and enforceable to the maximum extent
possible.
 
Section 9.13 Further Assurances.  From and after the date of this Agreement,
upon the request of the Purchaser or the Company, each of the Company and the
Purchaser shall execute and deliver such instrument, documents and other
writings as may be reasonably necessary or desirable to confirm and carry out
and to effectuate fully the intent and purposes of this Agreement.
 
 
26

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officer as of the date first above
written.
 


 
MAX SOUND CORPORATION


By:          /s/ Greg Halpern
Name:     Greg Halpern
Title:       Chief Financial Officer




GEM GLOBAL YIELD FUND LIMITED
 
By:         Clive Needham
Name:    /s/ Clive Needham
Title:      Director
 
 
27

--------------------------------------------------------------------------------

 
 
EXHIBIT A


Registration Rights Agreement
 
 
A-1

--------------------------------------------------------------------------------

 
 
EXHIBIT B


Warrant
 
 
B-1

--------------------------------------------------------------------------------

 
 
EXHIBIT C


Opinion of Counsel
 
 
C-1

--------------------------------------------------------------------------------

 
 
EXHIBIT D


Certificate
 
 
D-1

--------------------------------------------------------------------------------

 
 
EXHIBIT E


Compliance Certificate
 
 
E-1

--------------------------------------------------------------------------------

 
 
EXHIBIT F


Opinion of Counsel
 
 
F-1

--------------------------------------------------------------------------------

 


EXHIBIT G TO THE
COMMON STOCK PURCHASE AGREEMENT
FORM OF DRAW DOWN NOTICE
 
 
 
G-1

--------------------------------------------------------------------------------